       Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- x                 ϰͬϮϭͬϮϬϮϭ

MICHAEL J. LEE,
                                                        Plaintiff,
                                                                        STIPULATION AND
                            -against-                                   PROTECTIVE ORDER RE:
                                                                        CONFIDENTIALITY AND
CITY OF NEW YORK, CYNTHIA BRANN, in her                                 DISCLOSURE
official capacity as the Commissioner of the
Department of Corrections, TANISHA MILLS, in her                        No. 20-CV-8407 (GBD)(SDA)
official capacity as Warden of the Vernon C.
Bain Corrections Facility, PATRICIA “PATSY”
YANG, in her official capacity as Senior Vice President
for Correctional Health Services Division of NYC
Health + Hospitals,
                                             Defendants.

------------------------------------------------------------------- x


                  WHEREAS Plaintiff commenced this action alleging that the conditions of his

confinement in the custody of the New York City Department of Correction (DOC) at the

Vernon C. Bain Center (VCBC) violate his rights under the 14th Amendment’s Due Process

Clause, and that Defendants failed to reasonably accommodate his alleged disability, being his

HIV+ status, in violation of the Americans with Disabilities Act and Section 504 of the

Rehabilitation Act, as alleged in Plaintiff’s Third Amended Complaint filed on March 22, 2021;

                  WHEREAS Plaintiff and Defendants (together, the “Parties”; individually, a

“Party”) seek or will seek discovery in this action that would require the production of

documents and information that Plaintiff and/or Defendants deem confidential and/or otherwise

inappropriate for public disclosure;

                  WHEREAS the Parties anticipate that documents and information relevant to this

action are in the possession of New York City Health and Hospitals Corporation (H+H) and/or
      Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 2 of 10




its contractors and vendors, to which a third-party subpoena or court order may be directed in the

course of this litigation;

                WHEREAS the creation and/or dissemination of images, and other documents or

materials depicting DOC facilities or features within those facilities may result in safety and

security concerns and/or breaches at such locations;

                WHEREAS this Stipulation and Protective Order is intended to allow the

producing party to designate documents and information as confidential that are not otherwise

protected, and to limit the use and re-disclosure of those documents or that information;

                WHEREAS the Parties intend to execute a proposed stipulation and order

concerning a clawback agreement setting forth the procedures to be used for the return of

documents and information mistakenly or inadvertently produced in this action; and

                WHEREAS good cause exists for the entry of an order pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure;

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the attorneys for Plaintiff and Defendants, as follows:

                1.      As used herein, “Confidential Material(s)” shall mean the following

documents, or any and all information contained within those documents:

                        a.    Personally identifying information including but not limited to

                              contact information, family history, social security numbers,

                              banking, credit, and other financial information, and other similar

                              types of information;

                        b.    Photographs,    print    images,   computer-generated    likenesses,

                              drawings, sketches or other visual depictions of any kind

                              whatsoever related to DOC facilities, including VCBC;


                                              -2-
Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 3 of 10




            c.    Any DOC document or information that implicates security

                  concerns or is otherwise sensitive, non-public information

                  concerning DOC facilities or operations;

            d.    Information contained in Plaintiff’s DOC inmate file related to any

                  mental health diagnosis or treatment, and/or any substance abuse

                  diagnosis or treatment;

            e.    Medical records of any agent, employee, assign, contractor, and/or

                  designee of:

                      i. the City of New York and/or its departments, agencies, or

                         agents; and/or

                     ii. H+H and/or its divisions, contractors, vendors, or agents;

            f.    Medical information contained in Plaintiff’s file maintained by:

                      i. the City of New York and/or its departments, agencies, or

                         agents; and/or

                     ii. H+H and/or its divisions, contractors, vendors, or agents;

            g.    Medical information contained in any file of any agent, employee,

                  assign, contractor, and/or designee of:

                      i. the City of New York and/or of its departments, agencies,

                         or agents; and/or

                     ii. H+H and/or its divisions, contractors, vendors, or agents;

            h.    Personnel/employment files of any agent, employee, assign,

                  contractor, and/or designee of:

                      i. the City of New York and/or its departments, agencies, or

                         agents; and/or


                                  -3-
      Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 4 of 10




                                   ii. H+H and/or its divisions, contractors, vendors, or agents;

                                       and

                       i.       Any other documents or information that the Parties’ counsel

                                agree, in writing, to be confidential.

Designation of Confidential Materials

               2.      Any Party required to produce documents (the “producing Party”) may

designate documents that it produces or discloses in this action, or information contained within

those documents, as “Confidential Materials” by writing or stamping “CONFIDENTIAL” on top

of the first page of each set of documents containing such information that it sends to the

receiving Party. It shall not be necessary for any producing Party to mark individual pages of

documents as “CONFIDENTIAL” as long as the producing Party produces such documents with

a list of the Bates number range(s) designated as Confidential Materials.

               3.      No document or information shall be deemed “Confidential Materials” to

the extent that it is (i) properly obtained by the receiving Party from a source other than the

producing Party; or (ii) otherwise publicly available.

Inadvertent Disclosure of Confidential Materials

               4.      The inadvertent production of Confidential Materials without appropriate

designation of confidentiality shall not be deemed a waiver of any claim of their status as

Confidential Materials. Upon receiving reasonable notice from the producing Party that

Confidential Materials have not been appropriately designated, all such information shall be re-

designated promptly as Confidential Materials and treated accordingly.

Use of Confidential Materials

               5.      All Confidential Materials obtained in this litigation shall be used by a

receiving Party, or any attorney retained by a receiving Party, solely for the prosecution or


                                                 -4-
     Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 5 of 10




defense of the claims and affirmative defenses in this litigation, and shall not be used by the

receiving Party in any other legal action, administrative proceeding, or arbitration, or for any

business, commercial, competitive, personal, publicity, media, or other purpose.

              6.      Unless otherwise ordered by the Court or agreed to by the Parties in

writing, Confidential Material may be disclosed only to:

                      a.     counsel representing the Parties, employees of counsel or counsel’s

                             office, persons acting under counsel’s supervision, and employees

                             and independent contractors of counsel who are directly involved

                             in the preparation, litigation or defense of this action;

                      b.     Plaintiff, as long as the Confidential Material disclosed to him is

                             limited to his own Confidential Material;

                      c.     the officers or employees of Defendants (and/or H+H, in addition

                             to its divisions, contractors, vendors, or agents) who are either

                             required or requested by counsel to assist in the preparation,

                             litigation, or defense of this action;

                      d.     the Parties’ experts and consultants, as necessary for the

                             preparation, litigation, or defense of this action in accordance with

                             the procedures set forth in Paragraph 8 of this Stipulation and

                             Protective Order;

                      e.     any deponent, witness, or potential deponent or potential witness,

                             for purposes of investigation, preparation, deposition, or trial in

                             this action only, who authored or otherwise had access to and

                             familiarity with the document or information at the time of its

                             original creation and use, or had familiarity with or possessed


                                              -5-
      Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 6 of 10




                                knowledge of facts and circumstances of the action to which the

                                document or information relates in accordance with the procedures

                                set forth in Paragraph 8 of this Stipulation and Protective Order;

                         f.     any other person as to whom the Parties agree in writing in

                                accordance with the procedures set forth in Paragraph 8 of this

                                Stipulation and Protective Order;

                         g.     court reporters, as necessary for the conduct of this litigation; and

                         h.     the Court, pursuant to the provisions of Paragraph 10 of this

                                Stipulation and Protective Order.

               7.        As used herein, disclosure of Confidential Materials by a receiving Party

includes the written or oral transmission of the document or information designated as

Confidential Material.

               8.        Any Party in possession of Confidential Materials shall disclose such

material, including the information contained therein, to a person identified in sub-paragraphs

6(c), 6(d), and/or 6(e) of this Stipulation and Protective Order only after: (a) advising such

person that, pursuant to this Protective Order, he or she may not divulge such information to any

other individual or entity; and (b) such person executes a Non-Disclosure Agreement in the form

annexed hereto as Exhibit A. The Party in possession of Confidential Material must retain each

signed Non-Disclosure Agreement, hold it in escrow, and provide it to the producing Party either

before such person is permitted to testify (at deposition or trial), or at the conclusion of the case,

whichever comes first.

               9.        Deposition testimony concerning any Confidential Materials that reveals

the contents of such materials shall be deemed confidential, and the transcript that includes such

testimony, together with any exhibits consisting of Confidential Materials, shall be prominently


                                                 -6-
     Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 7 of 10




marked “CONFIDENTIAL.” This transcript shall be deemed to be Confidential Materials within

the meaning of this Stipulation and Protective Order.

               10.     If any paper that incorporates any Confidential Information or reveals the

contents of Confidential Information is filed with the Court, the party submitting those papers

shall seek the Court’s permission to file those papers or portions of papers under seal in

accordance with the rules of the United States District Court for the Southern District of New

York and the individual rules of the judge to whom the papers are directed.

               11.     A receiving Party who believes that a producing Party has designated

information “Confidential” that is not entitled to such protection may write a letter to the

producing Party asking that the Confidential Materials designation be removed or modified and

explaining the reason(s) why the receiving Party does not believe that the information is entitled

to the designated protection. The producing Party shall have a reasonable time under the

circumstances in which to respond to the receiving Party either by removing or modifying the

confidentiality designation or by providing the reason(s) why the producing Party believes that

the confidentiality designation is proper. If the producing Party does not respond or refuses to

remove or modify the confidentiality designation, the receiving Party may seek relief from the

Court.

               12.     Except as provided herein, nothing in this Stipulation and Protective Order

is intended to restrict, limit, supersede, modify or amend any federal, state or local statute,

ordinance or other law limiting the disclosure of Confidential Material, or the applicability of the

attorney/client privilege or work product doctrine, or of any other privilege or doctrine that

would exempt Confidential Material from disclosure.

Miscellaneous Provisions

               13.     This Stipulation and Protective Order shall be without prejudice to the


                                               -7-
      Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 8 of 10




right of any Party to oppose production of any document or information on any and all grounds

other than confidentiality.

               14.     Within 30 days after the termination of this case, including any appeals,

any Confidential Materials, including all copies, notes, and other materials containing or

referring to information derived therefrom, shall be returned to counsel for the producing Party

or, upon the written consent of the producing Party’s counsel, shall be destroyed, except that

counsel for the Parties may each retain one copy of any deposition transcript and one final copy

of all papers filed with the Court that contain or refer to Confidential Materials, which would

otherwise be subject to the terms of this paragraph. Such papers and deposition transcripts which

may be retained in accordance with this paragraph shall be conspicuously marked “Contains

Confidential Material Subject to Protective Order”. All receiving Parties or persons who have

possessed Confidential Materials shall verify the return or destruction of those Confidential

Materials (with the exception set forth in the previous sentence in this paragraph) by affidavit

furnished to counsel for the producing Party.

               15.     Nothing in this Stipulation and Protective Order shall be construed to limit

or expand any producing Party’s authority to use the Confidential Materials that it produces in

any manner.

               16.     The Parties reserve the right to seek modification of this Stipulation and

Protective Order by application to the Court for good cause shown.

               17.     This Stipulation and Protective Order may be signed in counterparts,

which taken together shall be construed as a single document.

               18.     Emailed or faxed copies of signatures of this Stipulation and Protective

Order shall have the same force and effect as original signatures.

               19.     At the trial of this action, or at any hearing relating to this action, before


                                                -8-
      Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 9 of 10




any judicial officer, subject to paragraph 10 above, the Rules of Evidence, and any order of the

Court, a Party may use Confidential Materials for any purpose, provided that a minimum of

seven days’ notice is given to Counsel for the opposing Party to obtain appropriate protection

from the Court.

Dated:         April 19, 2021
               New York, New York


Ivory L. Bishop, Jr.                         JAMES E. JOHNSON
BAKER & HOSTETLER LLP                        Corporation Counsel of the City of New York
Attorney for Plaintiff Michael Lee           Attorney for the City of New York, Commissioner
45 Rockefeller Plaza                         Cynthia Brann, Warden Tanisha Mills, and Patricia
14th Floor                                   Yang
New York, NY 10111                           100 Church Street
phone (212) 589-4200                         New York, NY 10007
fax (212) 589-4201                           cell (646) 939-7631
ibishop@bakerlaw.com                         office (212) 356-0893
                                             fax (212) 356-1148
                                             ckruk@law.nyc.gov

By:      ____s/________________________ By:         ___s/_________________________
         Ivory L. Bishop, Jr.                       Carolyn Kruk
         Pla




                                            SO ORDERED this VWday of $SULO 2021:


                                            __________________________________________
                                                        STEWART D. AARON
                                                     United States Magistrate Judge




                                             -9-
     Case 1:20-cv-08407-GBD-SDA Document 63 Filed 04/21/21 Page 10 of 10




                                           EXHIBIT A

I, _________________________, the undersigned, hereby acknowledge that I have read the

Confidentiality Stipulation and Protective Order (the “Order”) entered in the United States

District Court for the Southern District of New York dated April 19, 2021, in the consolidated

action entitled Michael Lee v. City of New York et al., No. 20-CV-8407 (GBD)(SDA), and

understand the terms thereof. I agree not to use the Confidential Materials defined therein for any

purpose other than in connection with the prosecution or defense of this case, and will not further

disclose the Confidential Materials except in testimony taken in this case. I understand that

Confidential Materials and any copies, notes, or other records that I make regarding Confidential

Material shall not be used or disclosed to others, except in conformity with the Order, and that I

may be held in contempt of court if I violate the terms of this Order.


Dated: ___________________                    _________________________________________
                                              Signature

                                              _________________________________________
                                              Name (Printed)

                                              _________________________________________
                                              Occupation
